            Case 1:19-cv-01106-PGG-RWL Document 37 Filed 02/18/20 Page 1 of 1




                                                                                   Blaine H. Bortnick
                                                                                   305.476.7104 (Direct)
                                                                                   305.476.7100 (Main)
                                                                                   305.675.7499 (Direct Facsimile)
                                                                                   bbortnick@rascoklock.com

                                                 February 18, 2020

      VIA ECF
      The Honorable Robert W. Lehrburger
      United States Magistrate Judge
      Southern District of New York
      500 Pearl Street
      New York, NY 10007                                                                              2/18/2020

                     Re:    Asllani v. Hoti et al.
                            Case No. 19 Civ. 1106 (PGG) (RWL)

      Dear Judge Lehrburger:

              We represent Plaintiff Zaim Asllani in the above-referenced matter. We write to request a
      two-week extension of the deadlines set forth in the Court’s February 12, 2020 order (Dkt. No.
      36). The undersigned has been travelling out of the country for business. We literally received the
      February 12, 2020 order while the undersigned was travelled to the airport to leave for the trip.
      Thus, counsel has not been able to coordinate with Plaintiff regarding a more-definite affidavit.
      As such, Plaintiff requests a two-week extension of the February 20, 2020 deadline for submission
      of a more definite affidavit by Plaintiff and re-submission of the proposed findings of fact and
      conclusions of law as well as a corresponding two-week extension of the deadline for service
      thereof and for Defendant’s response.

             No prior requests for extension of the above-referenced deadlines have been made. Thank
      you for your attention to this matter.
Plaintiff's request for an extension is
GRANTED. Plaintiff shall serve Defendants              Respectfully submitted,
with this order in the same manner called for
by Dkt. 36.                                            RASCO KLOCK PEREZ & NIETO, LLC


                      2/18/2020
                                                       By: ________________________________
                                                                    Blaine H. Bortnick

      cc: Defendants (via email)



                            555 Fifth Avenue, 17th Floor, New York, NY 10017 PH: 305-476-7100
                                               WWW.RASCOKLOCK.COM
